....
.,
                        i                            (.,


               OFFICEOF THE ATTORNEY GENERAL OF TEXAS
                               AUSTIN
     GROVER SELLERS
     ATTORNEY GENERAL




      Ea.   Arthur 8. ghlakerbciako
       The ndjutsclt.OIlr*ral
       Auutla,Tens




                                            UQWJ~ the awbcr it he

                    =It a~poarathat thlmwttm? ls not of u111osrsal
            certainty    awn6 ths jurists,    end upon oaoamtaas a judee
            aa? cslaaaea e~fmnauoiuwetl        for Juryduty uponpm-
            aontotlon         o raotsthathe 1s a TexarStateibras-
                         of ti?i
            mm, and ln otheronaeri      such juriet  my dsalinato dls-
            chart3s   cuaha personiroiu    e6rticoan the Juryln a a(380-
                         c

    Smorabla ;rthur Ii.Zhioke?borrk4~,h~aga2


               -?!11a  mttsr bss arisenic cza40 althin
         t?iiO D4p4rb3ftt'S  ?1OtiViti50
                                       t?iu r+3f4r4nOO t0
         tha nono~a4lcnt, asntrolatulaoamnA ai the %hms
i        state ouord, aad lt lo rslt that am oplnlcux  h  ,
         t&a r&ttorfrom tho Attirnoy   CIdnoral shouldbo
         atailabla   ior appllaatimwhenouabmttao ~loo.*
                ~O&dl     c, %ltiOB ‘ii,           XrtiO~O   589h,     YO?AOJi'O   i
    aumtafcd    clrll stdmio proriaao:
                -30   abfi.adr   00:   enllotodm      ai th8 Tao8
         StatsOuordohall80 ur4otti             01) rrytntraat,
         ax04   t   tar iuOao0n oz irlow~uM.lr @rag              toi
         romosnlag ati or roturnlngfroa     a plaaP8
                                                   wbrreho                             :
         lo 0ra8md tc, attoad     for allltaryduty. ~‘Etary .
f         o ir io o8nd
                    r o a uo to6d
                                uno r l~oh.r0ro40 oholl,
         aurirrg.~~,oomloo  the&o    br oxomp* tron *se
         vlae upon say pear? ~aomito~uo *A fran ftrrytA+g,.!? :
.   -




                                      before
               and ills It at any tlztte                               the oono+~lng af
               38ia    c4utt with            ths    olork      thereof, which oball be
                a dfla lo nt lxouo4             wltibut        apwarl58 In perma.    Thr
               oftldavltnay be owwm to bafwo                               ths offloor         aus-
               jonIll& ouob juroP.”
                       mO         BXMptiOA         m&I       jtiZy bty       IS   8 pO~OOJU%i     ~~i~ll0~4
        uhluh rra~ ba olalim$ or waI?ti arrl$’by the Fatty far ahas. bene-
        fit It has hour. ~otad.    (aa To%. &r., 701. 21, ‘I). 93 ald the
        varlouoluth~ltloo oltod th4rsln.I
                       84188 a psrsonol prlvil4m,                           exoz#Aon from jury se*
        vIaa nay bog uoltad.                 (&a -33x. Jur.,               vel. 26, *. 621 an6 the ma-
        thOPitiO8      ait          th4?ein.)            &    Vl4U    Of   th4    fo?e(soing     @t&tit48     OX-
        raptioo f?arrr
                     jury ssroi~ my                           br aloIs&           by @tatbe      the u.round
        thcwfor    in        EA    ettldrrit !ewwo. to bofom QIL4 OU9hhoriZ6b to uduia-
        iota    oaths        or    barora the-stoning     offloor, ena bt filing the of-
                            bofcm t&c oommlng of aonrt.
        fldatlt4th the ctlork
                        In sxkawer to yolprqurablan you ar4 rsopeatfully a&load
        that It lo       ths ~pialan  of this dopoztoaat that cmxbero ti the
        Tome State        c&era axa lzrept iroe coarpP1oor~jury oarrIar and thst
        lmh axei%tian lo a porsoaolprlvllo$arhiah wy be clhsd mr
        raivod oaPy by the party tar wh~oo bo~ofltIt has been cnataA.
        The axootptlau may be alalmad la the isomer and at ths tlma spcoi-
        1bd In the forsgelng statutes. '%lmh 8 r?sabsr of the T4son atat
        Gmrd  olalaa  his #tatutarY 4xsuptlcat ban jury oarrlcoat the t&so
        aad ia the monrior promrIb4a by statute,  It lo the duty Of the
        judge to oxc~o              atrobsoabe               ai tha Tsxu       Btoto Guard if ho lo at- %-i;
        t4AAlag       caupt pikPoa3o~ oaa stating                          hlB oxcaptlQI. xi ai the
        other bad,         a mebar of the Texas Sate   Guard fil40 M  ~lAo~lt,
        as tcwirea            dtatutc, pr~s4ntIng
                             by                   the hats psrtalning to his
        6xomptien,       it is -znnoaoosarra In that tnotanao far hti to appear
        in person       ad        tmloes     th888       afildavlts         arc    err file    tht, zm&4S     Of
        t&e r?&&c Gm& alaImln&the arml:tionshouldaOt be 4xcuscld~@x-
        c6pt In opan a3uzt. Ztatrd dlfiereotly   O jurorto ba ~x~ap~  mot
        3 pear In open court and I;4stlfp to the taats up  which !ls bar88
        hi   o cxmptlon           or sake a        wrltt45       cfildaolt,         and   ii14    it   nith   the